DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-13, 15-22, 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al, application no. 2018/0294937 hereinafter known as Nagaraja in view of TSG-RAN WG2 #64bisR2-090569, Ljubljana, Slovenia, 12. – 16 Jan., 2009,  Source: Research In Motion Ltd, CMCC, Title: HARQ RTT Timer and N/A Repetition in DRX, Agenda item: 6.1.1.3,¸hereinafter known as RIM. 
As to claim 1, Nagaraja discloses a method of wireless communication by a user equipment (UE), comprising: receiving, from a base station, information indicating a beam switch from a first beam via which the UE communicates with the base station to a second beam (Nagaraja, Figure 5 and 6, [0083]-[0090], base station sending to UE a Beam Switch Message (BSM) to either switch a beam to another second beam or switch a beam set to another second beam set); and transmitting, based on the information indicating the beam switch, acknowledgement (ACK) messages to the base station on a control channel, the ACK messages acknowledging receipt of the information indicating the beam switch from the base station (Nagaraja, Figure 5 and 6, [0083]-[0090], UE sending back an ACK to the base station when switching a beam or beam set is successful; [0085], communication performed via control channels). Nagaraja does not expressly disclose however RIM dicloses sending two or more ACK for a indicating a message is received (RIM, page 1, discussion section: multiple ACK/NACK over plural subframe are sent to indicate a message is received by a UE to the base station). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nagaraja to include the limitations of sending two or more ACK for a indicating a message is received as taught by RIM.  Sending plural ACK/NACK’s in response to received message at device helps overcome issue with poor network conditions where one or some of the ACK/NACK messages is not discernable or not received at all at the destination. Sending plural ACK/NACK increase the chance the at least one will be received correctly at the destination. 

As to claim 2, Nagaraja discloses control channel data in resource block of subframe as known in the art (Nagaraja, [0070]-[0071], figures 2A-2D).  Nagaraja does not disclose however RIM dicloses wherein the transmitting the two or more ACK messages to the base station on the control channel comprises transmitting at least two ACK messages of the two or more ACK messages in two or more subframe (RIM, page 1, discussion section: multiple ACK/NACK over plural subframe are sent to indicate a message is received by a UE to the base station). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nagaraja to include the limitations of wherein the transmitting the two or more ACK messages to the base station on the control channel comprises transmitting at least two ACK messages of the two or more ACK messages in two or more subframe as taught by RIM.  Sending ACK messages over plural subframes provides flexible means to allocate resources to send ACK/NACK messages. 

As to claim 3, Nagaraja and RIM disclose the method of claim 1. Nagaraja does not disclose however RIM dicloses wherein the transmitting the two or more ACK messages to the base station on the control channel comprises transmitting at least two ACK messages of the two or more ACK messages in two or more subframes (RIM, page 1, discussion section: multiple ACK/NACK over plural subframe are sent to indicate a message is received by a UE to the base station). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nagaraja to include the limitations of wherein the transmitting the two or more ACK messages to the base station on the control channel comprises transmitting at least two ACK messages of the two or more ACK messages in two or more subframes as taught by RIM.  Sending ACK messages over plural subframes provides flexible means to allocate resources to send ACK/NACK messages. 

As to claim 4, Nagaraja and RIM dicloses the method of claim 1. Nagaraja does not disclose however RIM discloses wherein the transmitting the two or more ACK messages to the base station on the control channel comprises: transmitting at least one ACK message of the two or more ACK messages at a first frequency of a first subframe; and transmitting at least another ACK message of the two or more ACK messages at a second frequency of a second subframe (RIM, page 1, discussion section: multiple ACK/NACK over plural subframe are sent to indicate a message is received by a UE to the base station; ACK sent in different subframes would comprise the associated frequency of that subframe). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nagaraja to include the limitations of wherein the transmitting the two or more ACK messages to the base station on the control channel comprises: transmitting at least one ACK message of the two or more ACK messages at a first frequency of a first subframe; and transmitting at least another ACK message of the two or more ACK messages at a second frequency of a second subframe as taught by RIM.  Sending ACK messages over plural subframes provides flexible means to allocate resources to send ACK/NACK messages. 

As to claim 6,  Nagaraj dicloses wherein the transmitting the two or more ACK messages to the base station on the control channel comprises transmitting at least one ACK message of the two or more ACK messages within each of a plurality of beams (Nagaraja, Figure 5 and 6, [0083-[0090], Base station (BSM) to UE and UE sending ACK back; [0085] use of beam pairs for uplink and downlink communication of control messages between Base Station and UE, where BSM is sent in one beams and the ACK is sent in other part of the beam pair). 

As to claim 7, Nagaraja discloses receiving, from the base station, a radio resource control (RRC) message indicating a set of beams for transmitting the ACK message to the base station, wherein the plurality of beams are a subset of the set of beams (Nagaraja, [0077], [0117], RRC message from base station to set up and configure communication in the network including beams sets ([0083-[0085]).  Nagaraja does not expressly disclose however RIM dicloses two or more ACK messages (RIM, page 1, discussion section: multiple ACK/NACK over plural subframe are sent to indicate a message is received by a UE to the base station). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nagaraja to include the limitations of two or more ACK messages as taught by RIM.  Sending plural ACK/NACK’s in response to received message at device helps overcome issue with poor network conditions where one or some of the ACK/NACK messages is not discernable or not received at all at the destination. Sending plural ACK/NACK increase the chance the at least one will be received correctly at the destination.

As to claim 8, Nagaraja dicloses changing, based on the received information, a configuration for transmitting an ACK message from a first configuration to a second configuration (Nagaraja, [0082]-[0086], setting up communication between base station and UE, where base station configures . Nagaraja does not disclose plural redundant ACK are sent for one beam switch message however RIM dicloses wherein the second configuration indicates transmitting the two or more ACK messages (RIM, page 1, discussion section: setting up a UE in the art to send to base station multiple ACK/NACK’s over plural subframe to indicate a message is received by a UE to the base station). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nagaraja to include the limitations of dicloses wherein the second configuration indicates transmitting the two or more ACK messages as taught by RIM.  Sending plural ACK/NACK’s in response to received message at device helps overcome issue with poor network conditions where one or some of the ACK/NACK messages is not discernable or not received at all at the destination. Sending plural ACK/NACK increase the chance the at least one will be received correctly at the destination.

As to claim 9, Nagaraja discloses wherein the control channel is at least one of a physical uplink control channel (PUCCH) (Nagaraja, [0085], control channel for communication including PUCCH).

As to claim 10-13 and 15-18, the claims are rejected as applied to claims 1-4 and 6-9 respectively by Nagaraja in view of Rim.

As to claims 19-22 and 24-25, the claims are rejected as applied to claims 1-4, 6 and 7 respectively by Nagaraja in view of Rim. 

As to claims 26-29, the claims are rejected as applied to claims 1-4 respectively by Nagaraja in view of Rim.

Claims 5, 14, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja in view of RIM and further in view of Che et al, application no. 2012/0093097, hereinafter known as Che. 

As to claim 5, Nagaraja and RIM disclose the method of claim 1. Nagaraja and RIM do not disclose however Che dicloses wherein the transmitting the two or more ACK messages to the base station on the control channel comprises: transmitting a first set of at least two ACK messages of the two or more ACK messages at different frequencies of a first subframe; and transmitting a second set of at least two ACK messages of the two or more ACK messages at different frequencies of a second subframe (Che, [0117]-[0118], sending a repeated ACK or NACK in two slots of one subframe). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nagaraja and RIM to include the limitations of wherein the transmitting the two or more ACK messages to the base station on the control channel comprises: transmitting a first set of at least two ACK messages of the two or more ACK messages at different frequencies of a first subframe; and transmitting a second set of at least two ACK messages of the two or more ACK messages at different frequencies of a second subframe as taught by Che.  Repeated copy 

As to claim 14, 23 and 30, the claim each are rejected as applied to claim 5 above by Nagaraja in view of RIM and further in view of Che.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467